PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/516,061
Filing Date: 18 Jul 2019
Appellant(s): Wipperfurth, Alex



__________________
David R. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1st 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 6th 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112

Claim 13 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 13 recites a feature, “displaying one or more selectors thereon allowing a user to modify the contextual determinations”, that is contradicting to a feature recited in claim 10, “the sample set is determined based on contextual information gathered by the computing device, the contextual information not comprising any user selection”.
Claim 10 recites contextual information determined without any user selection/determination, and claim 13 to the contrary recites allowing a user to modify the contextual determination. Said feature is not
cited in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103

Claims 1-7 and 9-20 are rejected under 35 U.S.C. §103 as being unpatentable over Krasadakis (US 2017/0289202), hereinafter Krasadakis, and further in view of Tseytlin (US 9,270,964), hereinafter Tseytlin.
Claim 1
“one or more first databases; data stored in the one or more first databases associating a user with access credentials for a plurality of third party music streaming services” Krasadakis [0056] discloses “[t]he external song databases 204 may provide songs to the song library 224 from one or more music streaming services… the selecting user 124 may additionally submit appropriate credentials to play particular songs that are available in the song library 224”;

“one or more first servers communicatively coupled with the one or more first databases, the one or more first servers also communicatively coupled with a plurality of third party servers through a telecommunication network, each of the third party servers providing access to a music library associated with the user, each of the third party servers associated with one of the third party music streaming services” Krasadakis [0034] discloses “[c]ommunication between the client computing device 100 and other devices… over a wired or wireless connection, or across a network 126… the communications interface component 110 communicates with remote content memory of a remote device, such as a server or cloud infrastructure”;

“a list stored in the one or more first databases listing audio tracks of the music libraries of the third party servers; a computing device communicatively coupled with the one or more first servers through the telecommunication network” Krasadakis [0056] discloses “[t]he external song databases 204 may provide songs to the song library 224 from one or more music streaming services… the selecting user 124 may additionally submit appropriate credentials to play particular songs that are available in the song library 224” and Krasadakis [0062] discloses “the music app controller 208 intelligently compiles a list of songs based on the user profiles of the guest and host user 124h in the user base  databased 220”;

“one or more user interfaces displayed on the computing device, the one or more user interfaces comprising: a play selector configured to, in response to receiving a user selection, initiate play of a sample set using computing device, wherein the sample set comprises portions of the audio tracks in the Tseytlin col.10 lines 10-30 discloses “an audio track may include a large number of identified audio components. However, presenting a user with different audio components may be undesired or overwhelming. For example, where a portion of an audio track includes 15+ identified audio components, …, editing component 112 and/or identification component 110 can be configured to discriminate between audio components and select a subset of a plurality of audio components to present to a user for editing”;

“wherein the system determines the portions of the audio tracks in the sample set based on contextual information gathered by the computing device, the contextual information not comprising any user selection” Tseytlin claim 1 discloses “identify patterns in the audio frequencies; identify two or more different and concurrent audio layers of the audio track based on the patterns… extract and separate the audio layers”. 

Krasadakis and Tseytlin disclose analogous art. However, Krasadakis does not spell out the “sample set of audio track” as recited above. It is disclosed in Tseytlin. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Tseytlin into Krasadakis to enhance its audio track selection functions.

Claim 2
“wherein the sample set comprises multiple partial audio tracks each of which comprises only a portion of a full audio track” Tseytlin col.10 lines 10-30 discloses “an audio track may include a large number of identified audio components. However, presenting a user with different audio components may be undesired or overwhelming. For example, where a portion of an audio track includes 15+ identified audio components, …, editing component 112 and/or identification component 110 can be configured to discriminate between audio components and select a subset of a plurality of audio components to present to a user for editing”.

Claim 3
“wherein the one or more first servers are configured to determine, based on the contextual information, one or more of the following: a type of location in which the sample set is being played; a condition of the location; a purpose of an occasion for which the sample set is being played; a social Tseytlin col.10 lines 10-30 discloses “an inference can be made as to a subset of sounds that a user would be interested in editing (e.g., based on context, preferences, historical information . ..).”

Claim 4
“wherein the list categorizes each audio track according to one or more of the following criteria: a tempo; an approachability; an engagement; and a sentiment” Krasadakis [0062] discloses “songs in the list may be selected by the music app controller 208 based on the interactions of the users; …, or genre preferences”.

Claim 5
“wherein: the tempo is defined as beats per minute; the approachability is defined by one or more of
chord progression, time signature, genre, motion of melody, complexity of texture, and instrument composition; the engagement is defined by one or more of dynamics, pan effect, harmony complexity, vocabulary range, and word count; and the sentiment is defined by one or more of chord type, chord progression, and lyric content” Krasadakis [0062] discloses “songs in the list may be selected by the music app controller 208 based on the interactions of the users; …, or genre preferences”.

Claim 6
“wherein the system is configured to, in response to receiving the user selection of the play selector, automatically mix audio tracks by transitioning from a first audio track to a second audio track at portions of the two audio tracks that are similar in one or more of harmony, tempo and beat” Tseytlin col.10 lines 10-30 discloses “where a portion of an audio track includes 15+ identified audio components, … identification component 110 can be configured to select the top five most dominate/distinct sounds for editing… and select a subset of a plurality of audio components to present to a user for editing”.

Claim 7
“wherein the system is configured to automatically mix the audio tracks based on a determination made
Krasadakis [0062] discloses “songs in the list may be selected by the music app controller 208 based on the interactions of the users; …, or genre preferences”.

Claim 9
“wherein the system is configured to repeatedly gather the contextual information using the computing device and, without receiving any user selection, modify the sample set based on a change in the contextual information” Tseytlin claim 1 discloses “identify patterns in the audio frequencies; identify two or more different and concurrent audio layers of the audio track based on the patterns… extract and separate the audio layers”.
	“Modify” an already formed sample set is not defined in the Specification of the present application. Accordingly, “modify the sample set” is construed and cited as “a sample set” until further clarification provided.

Claims 10-12
Claims 10-12 are rejected for the similar rationale given for claims 1-3 respectively.

Claim 13
“displaying, on a user interface of the computing device, contextual determinations based on the contextual information, and displaying one or more selectors thereon allowing a user to modify the contextual determinations” Tseytlin col.9 lines 56-58 discloses “a user can select one or more audio components to edit and one or more editing options 302 to apply. The user can the [sic] select the apply button 604 to effectuated the changes” and Tseytlin col.10 lines 10-30 discloses “an inference can be made as to a subset of sounds that a user would be interested in editing (e.g., based on context, preferences, historical information.”

Claims 14-15
Claims 14 and 15 are rejected for the rationale given for claims 4 and 6 respectively.

Claim 16
“displaying an off selector on a user interface of the computing device and, in response to receiving a user selection of the off selector, ceasing from gathering the contextual information by the computing device and ceasing from determining the sample set based on the contextual information” Krasadakis [0029] discloses “a user interface component 112, various applications 114, and locally stored audio 128. In some examples, the applications 114 particularly include a music application 116 comprising a session initiator 118, a chat engine 120, and a streaming component 122”, soft buttons like OFF or STOP are inherently disclosed.
	Claim 16 recites an “off selector” that functions as a user selectable “turn off” or “stop” button.

Claim 17
“displaying a do-not-play selector on a user interface of the computing device allowing the user to make one or more selections to prevent one or more audio tracks in the list from being included in the sample set” Krasadakis [0029] discloses “a user interface component 112, various applications 114, and locally stored audio 128. In some examples, the applications 114 particularly include a music application 116 comprising a session initiator 118, a chat engine 120, and a streaming component 122”, soft buttons like SKIP or CUT are inherently disclosed.
The recites a “do-not-play selector” that functions as a user selectable “cut” or “skip” or “stop” button.

Claim 18
“analyzing the music libraries of the user using the one or more first servers and storing in the one or more first databases, based on the analysis, one or more music preferences of the user, wherein the sample set is determined at least in part based on the one or more music preferences” Tseytlin col.10 lines 10-30 discloses “an inference can be made as to a subset of sounds that a user would be interested in editing (e.g., based on context, preferences, historical information . ..)” and
	Krasadakis [0017] discloses “the libraries of the other user as well as the music available in different online music services” and Krasadakis [0048] further discloses “a song library database 224.”
Claim 19
“displaying, on a user interface of the computing device: audio track details of the sample set; a save
selector allowing the user to save the sample set; and a share selector allowing the user to share the sample set” Krasadakis [0029] discloses “a user interface component 112, various applications 114, and locally stored audio 128. In some examples, the applications 114 particularly include a music application 116 comprising a session initiator 118, a chat engine 120, and a streaming component 122”, soft buttons like SAVE and SHARE are inherently disclosed.

Claim 20
Claim 20 is rejected for the similar rationale given for claim 1.

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Krasadakis (US 2017/0289202), hereinafter Krasadakis, and Tseytlin (US 9,270,964), hereinafter Tseytlin, and further in view of Kublickis (US 2007/0067297), hereinafter Kublickis.

Claim 8
“wherein the system determines, in response to the user selection of the play selector, a playback time for the sample set, wherein the playback time is not selected by the user but is based on the contextual information” Kublickis [0496] discloses “media file-specific data such as the media file’s screen size in pixels, total play time if the media is animated, and the name of an associated audio file”.

Krasadakis, Tseytlin, and Kublickis disclose analogous art. However, Krasadakis does not spell out the “determines playback time based on contextual information” as recited above. It is disclosed in Kublickis. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kublickis into Krasadakis to enhance its audio track playback functions.

(2) Response to Argument

Priority Date
The “a sample set using computing device, wherein the sample set comprise portions of the audio
tracks in the list” feature recited in independent claims 1, 10, and 20 is not described in the
Specification of the US patent application 16/390,931, from which the continuation-in-part priority
is based. Accordingly, said feature does not entitle to the April 24th 2018 priority date.

In traversing the priority claim determination, appellant argues that the “determination is based on a misreading of the ‘931 specification, which explicitly discloses these elements” without providing any support for the alleged “explicitly” disclosures, such as paragraph numbers. Subsequently, appellant indicates support of “para. [0116] of the ‘931 application clearly states that the set may include only samples instead of full tracks” in addition to many other arguments over the sample set and compilation operation. However, samples are full demo songs, full demo audio tracks, not portions of audio tracks determined by computing devices.
Lastly, appellant concludes that “[t]he claims do not, however, require including portions of tracks into a list. Here the examiner is simply misreading or ignoring what the claims actually say.” Said arguments are not persuasive but misleading.
The claims actually say “a play selector configured to .… initiate play of a sample set…, wherein the sample set comprises portions of the audio tracks in the list” (emphasis added) to the contrary.  Particularly, the list is “a list in the … databases listing audio tracks of the music libraries of the third party servers”, which is also recited in the pending claim 1.
Playlists with sound tracks are well known in the art, however, how to include only portions of audio tracks from a third party servers music libraries is not! Most of all, the claimed “sample set” is not described in the ‘931 application specification.
th 2018 priority date.

	35 USC §112(b)

Appellant argues that “two relevant phrases being used in claims 10 and 13—‘contextual information’ and ‘contextual determinations.’ There are not the same things, and the claims do not treat them as such. The examiner apparently is equating these to be the same things—but there is no reason to do so.” Said argument is not persuasive but incorrect.
	Claim 10 recites “the sample set is determined based on contextual information gathered by the computing device, the contextual information not comprising any user selection” (emphasis added). In other words, the determination results a sample set of “contextual information”, that is, contextual information gathered without user selection.
Claim 13 recites “displaying…. contextual determinations based on the contextual information, and … allowing a user to modify the contextual determinations.” (emphasis added) That is, the determined contextual information is displayed and is allowing user to modify the displayed contextual information.
Recitations of claims 10 and 13 are the reasons to equate “contextual information” and “contextual determinations” to be the same things! Claim 13 recites a feature that is contradicting to a feature recited in its parent claim 10.

35 USC §103

	Claim 1

Tseytlin is Not Analogous Art

Appellant argues that “Tseytlin is not analogous art. All references used in 103 rejections must constitute ‘analogous’ art to the claimed invention…. The instant application is from the field of music compilation and playback—not involving any editing. Tseytlin is in the field of extracting audio from a video to edit the audio… Tseytlin is not analogous art, and using it in a 35 U.S.C. 103 rejection against claim 1 is inappropriate.” Said argument is not persuasive because there is no evidence showing prohibiting or discouraging using the combination of Krasadakis and Tseytlin to obtain the claimed features of the present invention.

“if a technique has been used to improve one device, and a person of ordinary skill
in the art would recognize that it would improve similar devices in the same way, 
using the technique is obvious unless its actual application is beyond his or her skill.” 
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)

Contrary to the argument of “Tseytlin reference is also not reasonably pertinent to the problem to be solved. The instant reference is solving the problem of automatically playing music in a DJ-like manner, instead of just playing full songs in sequence art random”, similar to the Tseytlin reference, the present invention, in fact, utilizes various “DJ-like compilation”, “DJ-like manner”, and “DJ-like effects” techniques and rules in solving problems. (See ¶ [0055] ¶ [0056] ¶ [0058] ¶ [0140] of publication US2019/0341010 of the present invention) 
Nevertheless, appellant continues to argue that “the examiner’s allegation that ‘Tseytlin clearly discloses one or more audio components and subsets of sounds that are portions of audio and that is what Tseytlin is cited for,’ … the examiner’s arguments along these lines are erroneous” followed by a myriad of alleged examination deficiencies. Said argument is not persuasive because Tseytlin discloses the argued feature, a “subset” of audio components is a “portion” of audio components.
Tseytlin also spells out “an inference can be made as to a subset of sounds that a user would be interested in editing (e.g., based on context, preferences, historical information...)” in column 10 lines 10-30.

	The Examiner Interprets “Portions of the Audio Tracks” Inconsistently with the Specification

	Appellant argues that “the instant specification references ‘partial’ tracks or ‘portions’ of tracks, it is clear that it means a time-shortened or time-truncated track—not a track that is separated into individual layers.” Said argument is not persuasive because Tseytlin spells out the argued feature, “an inference can be made as to a subset of sounds that a user would be interested in editing (e.g., based on context, preferences, historical information. ...)”, in column 10 lines 10-30.

	Portion/Partial Tracks  vs.  Time-shortened/Truncated Tracks
It is confusing for appellant to argue different concepts regarding the “portion” of tracks or “partial” tracks. A truncated audio track means an audio track ends early or not completely finishes. The “time-shortened” track is a track without playing the last ending part. These concepts are totally different from the claimed “portions” of tracks.
	Contrarily, a portion of an audio track is a partial audio track, not a truncated audio track. The claimed “partial” part that can be any part of an audio track, it can be a first beginning part or a middle part, not necessarily the ending part of an audio track. Particularly, there is no description given in the Specification of the present invention about the “time-truncated” or “time-shortened” concepts related to the “portions” of tracks. Nor the concepts is recited in the pending claims.

	Portion/Partial Tracks  vs.  Layer Tracks
	Appellant still argues in the present Brief page 33 that the Tseytlin reference “is not ‘mixing’ multiple audio components together… Tseytlin is… not from the same field of endeavor… but is instead from the ”. What are the “layers” disclosed in Tseytlin?
	Tseytlin column 6 lines 13-28 discloses “[t]he term audio component or audio layer refers to a distinct sound present in an audio track… an audio track could include several audio components… a sound present in an audio track can be considered distinct based on various features including by not limited to type, intensity, pitch, tone, and harmony.” That is, the layers of audio tracks are determined according to sound pitch, tone, and HARMONY.
Like Tseytlin, the HARMONY is described in paragraph [0020] of the Specification of the present invention, “…mixing audio tracks by transitioning from a first audio track to a second audio track at portions of the two audio tracks that are similar in one or more of harmony, tempo and beat.” (Emphasis added)
Apparently, Tseytlin discloses “layers of audio tracks” that is the same as the claimed feature “portions of audio tracks” simply with different wordings. If appellant meant a portion of audio track that is defined by a certain time period, with a starting timestamp and ending timestamp in the audio track, this assumed feature is certainly not recited in the pending claims.

	Tseytlin Does Not Disclose a “Sample Set”

	Appellant argues that “[t]he ‘sample set’ of claim 1 explicitly includes multiple ‘portions of audio tracks’—in other words, plural audio tracks. There is no ‘set’ if there is only one audio track. The cited section of Tseytlin discusses nothing remotely related to a ‘set’ of audio tracks—rather it is designed to pull a single audio track from a video file for editing.” Said argument is not persuasive.
	To the contrary, Tseytlin, actually discloses “a set of audio layers” in claim 10 in addition to “a subset of the two or more different and concurrent audio layers” recited in claim 23. Not only sets but also subsets are described and claimed in Tseytlin. If only one audio track disclosed in Tseytlin, as Tseytlin reference in its entirety.

	Claim 2
	Appellant first argues the rejection made to claim 2 “is a misreading of Tseytlin” then repeats the above arguments regarding the “portions of audio tracks”.

	Claim 3

The cited portion of the Tseytlin reference in rejecting claim 3 discloses the “state of mind of the user” (i.e., user interest) and “a purpose of … played” (i.e., editing) as claimed. Appellant argues that “nothing about Tseytlin’s disclosure of inferring which audio portions a user might want to edit that is related to determining the user’s emotions or mood. Tseytlin discloses that it may use ‘context, preferences, historical information’ to determine what portions a user may want to edit. None of these is inherently determining the user’s emotions or mood.” Said argument is not persuasive.
	However, the “user’s emotions or mood” feature is not recited in claim 3. Claim 3 recites “… servers are configured to determine, based on the contextual information, one or more of the following: …. a purpose of an occasion for which the sample set is being played…. a state of mind of the user….” In said claim, a state of mind of the user with respect to the playing of the sample set is determined by the servers based on the contextual information. In other words, all other emotions or user’s mood are irrelevant. Appellant may confuse users with “listeners”.

	Claim 4

	In traversing claim 4 rejection, appellant again submits “[t]he term ‘genre’ by itself, is vague and could mean a variety of different things depending on various factors.” Said argument is not persuasive different genre music has different tempo.

	Claim 5

	With respect to claim 5, appellant argues that “[t]he language cited by the examiner does not explicitly disclose anything about how tempo is defined, how approachability is defined, how engagement is defined, or how sentiment is defined.” Particularly, appellant points out that “claim recitation is very much about assigning linguistic definition of English words. And, in this case, applicant has done exactly that. That claim itself, explicitly, gives unambiguous definitions of what tempo, approachability, engagement, and sentiment mean.” Said argument is not persuasive but incorrect. Inventors can coin their own phrases for novelty features, however, no patent protection can be granted for word definition or natural laws.
Claim 5 recites tempo, approachability, engagement, and sentiment of a music compilation system. Tempo and genera (for approachability) are already discussed above in response to claim 4 traversal. Harmony (for engagement) is disclosed in Tseytlin and discussed above in response to claim 1 traversal. Although lyric (for sentiment) is not spelled out in Krasadakis, songs are described throughout the Krasadakis reference. It is well known that music with lyrics called songs, which inherently discloses the sentiment as claimed in claim 5. Again, appellant fails to review the Krasadakis reference in its entirety.

	Claim 6

	Appellant argues that the “cited section says nothing about mixing audio tracks, let alone automatically mixing them. The cited section says nothing about transitioning from one audio track to another audio track.” Said argument is not persuasive because appellant argues a feature that is not recited in claim 6.
selection of the play selector, automatically mix audio tracks by transitioning from a first audio track to a second audio track….” that is a DJ-like effects. The “mix audio tracks” is about the sequence of audio tracks. As described in paragraph [0056] of the Specification of the present invention, “[t]he mixing may be done in a professional, DJ-like manner so that the sequence of tracks and/or partial tracks appear as one continuous and seamless track.” (Emphasis added) Similar description of the “a DJ-like effects” is also given in paragraph [0058] of the Specification of the present invention.
 Both the “sequence of audio tracks” and “DJ-like effects” features are disclosed in Tseytlin. Accordingly, Tseytlin column 10 lines 10-30 is cited as exemplary disclosure in rejecting claim 6.
Further, claim 6 recites “from a first audio track to a second audio track at portions of the two audio tracks that are similar to one or more of harmony tempo and beat” feature that is a sample set. The “sample set” comprising portions of audio tracks with similar harmony tempo and beat is already recited in claim 1 and is disclosed in Tseytlin. Discussion provided above in response to claim 1 traversal.
In sum, claim 6 recites a feature of playing already formed sample sets. The sample sets mix different portions of audio tracks in a DJ-like manner. Appellant apparently confuses playing formed sample sets with forming sample sets during playing.

	Claim 7

	Appellant traverses claim 7 rejection focusing on the recited “mix” feature that “[o]verlaying two tracks in this way is the plain meaning of the term ‘mix,’ if one song begins after another song ends then there is no ‘mixing’ of the songs. The ‘mixing’ is described in the instant specification at length at paras. [0120]-[0126] and may include for example having a first song playing, bringing in a second song so both are playing simultaneously, and then fading out the first song so that only the second song is playing.” Said argument is not persuasive but incorrect.
paragraphs [0120]-[0126] do not define “mixing” to be “overlaying” or “simultaneously”.
	When claim 6 recites playing the already formed audio tracks according to the sequence of mixed audio tracks, claim 7 recites the automatic forming of sample set audio tracks. The “playing simultaneously” argument is an absolute misreading of claim 7, but surprisingly argued by the Appellant. The “portions of the two audio tracks are most similar in one or more of harmony, tempo and beat” feature has been similarly recited in claims 4 and 5.

	Claim 8

	Appellant argues the Kublickis is not analogous art because Kublickis has nothing to say about music playback at all. The lengthy arguments submitted for traversing claim 8 rejection are not persuasive because the claimed “total play time” is spelled out in the provided excerpts.

	Claim 9

	Appellant indicates as many as 23 paragraphs of the Specification of the present invention that disclose the claimed feature of “modify the sample set”. However, these paragraphs do not provide any description regarding the modification of a sample set. In said as many as 23 Specification paragraphs, contextual determination is made “by analyzing each data point… for every music set…. it can adjust to changing conditions” (See ¶ [0105]). That is, contextual determination is made depending on the music data analysis. Different analysis forms a different sample set. Anyway, all patentable technical features are deemed capable of performing more than once.
modification of an already formed sample set.

	Claims 10-12
	Appellant repeats arguments given above for claims 10-12.

	Claim 13

	Appellant argues that the cited Tseytlin column 10 lines 27-30 “comes nowhere to disclosing the claim language.” Although the word “displaying” is not spelled out in the cited excerpts, the claimed feature is disclosed in Tseytlin because a user simply cannot edit something s/he cannot see. Hence, the “displaying” of contextual determination (i.e., a sample set) is inherently disclosed in Tseytlin.
	Regarding the “selector” feature (i.e., selectable buttons), the cited excerpts are amended in the present Answer, Tseytlin column 9 lines 56-58 discloses “a user can select one or more audio components to edit and one or more editing options 302 to apply. The user can the [sic] select the apply button 604 to effectuated the changes”. Once again appellant fails to review the cited reference in its entirety.

Claims 14-15
	Appellant repeats arguments given above for claims 14-15.

	Claim 16

	Appellant argues that “the claim 16 ‘off selector’ only functions as a ‘turn off button’ but this is incorrect… it may turn off the gathering of contextual information but the music may continue playing 
	Krasadakis [0029] discloses “a user interface component 112, various applications 114, and locally stored audio 128. In some examples, the applications 114 particularly include a music application 116 comprising a session initiator 118, a chat engine 120, and a streaming component 122”, the cited paragraph [0041] of Krasadakis further discloses the chat engine that “sends messages as short message service (SMS) messages, multimedia messaging service (MMS) messages… all or a selective group of the messages, events and interactions between the users are saved as part of the private music session and history…” Although the “turn-off” button is not spelled out, it is inherently disclosed in the chat engine of Krasadakis.

	Claim 17

	Appellant argues that “the specification at para. [0137] indicates that the ‘DO NOT PLAY’ selector allows the user to avoid specific genre, artists, songs, albums, eras, popularity levels, and so forth… the ‘do-not-play selector’ can be or can include more than a simple ‘cut’ or ‘skip’ selector.” Said argument is not persuasive because paragraph [0137] of the Specification of the present application clearly indicates the “do not play” feature to be “avoid specific genres” “Cutting off the bottom 20%”. Hence, it is correct to interpret the “do-not-play” selector as a skip or a cut button, which is inherently disclosed in Krasadakis.

	Claim 18

	Appellant argues that “no disclosure in Tseytlin at all about ‘music libraries.’…. the Tseytlin system/methods are used for editing audio that do not include music.” Said argument is not persuasive Tseytlin in view of Krasadakis. The “music libraries” is spelled out in Krasadakis. Krasadakis [0017] and [0048] are cited in the present Answer.

	Claim 19

	Appellant argues that “there is no use of the phrase ‘soft button’ in the entire Krasadakis reference, so the examiner’s meaning is unclear… The mere disclosure that thumbs up and thumbs down and other images can be sent in a chat message is insufficient to disclose a ‘save selector’ that saves a sample set”. Said argument is not persuasive.
	When Krasadakis [0029] discloses “a user interface component 112, various applications 114, and locally stored audio 128. In some examples, the applications 114 particularly include a music application 116 comprising a session initiator 118, a chat engine 120, and a streaming component 122”, soft buttons are reasonably expected to be included. The selectors like Off, Do Not Play, and Save are inherently disclosed in Krasadakis.

	Claim 20
	Appellant repeats arguments similar to those given above for claim 1.










Respectfully submitted,
/Ruay Ho/Primary Patent Examiner, Art Unit 2175                                                                                                                                                                                                        

Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        
  /KIEU D VU/  Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.